DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 6 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant has amended claim 1 to include gradually decreasing both the ACC and LKA functions at the time of system limit of the LKA function. Applicant also includes second values threshold being respectively greater than first values. Applicant claims that Breuer fails to teach the recited override threshold values serving as a determination criterion of the driver's operation intervention for stopping the LKA function and the ACC function, and fails to teach or suggest that, at the time of system limit of the LKA function, the override threshold values are set to second values respectively greater than first values during normal operation. Applicant also claims that Breuer discloses the ACC, an LDW (lane departure warning), and the active steering. However, the active steering is performed only in a time of emergency, and is strictly different from the recited LKA function for cruising during normal operation.
Examiner finds applicant’s argument persuasive. Although Breuer teaches the fall back control through driver operation of steering wheel or acceleration and brake pedals it does not teach doing it when the LKA threshold limit has been exceeded. It also does not teach gradually reducing control functions to allow driver the time to adjust. Both threshold values are also not explicitly stated as having been changed to a second greater value. 
Examiner has performed a thorough search in the art and was not able to find any prior art that teaches this limitation in combination with the rest of the elements of the claim. Most similar prior arts found do not claim reducing both LKA and ACC functions simultaneously based on LKA limit being reached. Wins also does not teach these amended limitations. Therefore, claim 1 appears to be both novel and non-obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571 270 5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONNIE M MANCHO/            Primary Examiner, Art Unit 3664